DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
1.	Applicant’s election without traverse of Group II, Species I, claims 3, 4, 10 & 11 in the reply filed on 5/6/2022 is acknowledged.
Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	Appropriate correction is required. 
Claim Objections
3.	The claims are objected because of the following reasons: 
	Re claim 3, line 14: after “graphene”, insert –layers--.
	Re claim 10, 
-lines 2 & 5: delete “doping” and insert --dopant--,
-line 3: delete “a flow comprising precursor compound” and insert --the flow comprising the precursor compound--.
	Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 3, 4, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (WO 2017/029470) in view of Kim et al. (US 2016/0126317).
	Re claim 3, Thomas teaches, Fig. 1, Example 17, pages 19, 24, 27 & 40, a method for the production of a chemically-doped graphene transistor, the method comprising: 
-providing a substrate (6) on a heated susceptor (5) in a reaction chamber (1), the chamber having a plurality of cooled inlets (3) arranged so that, in use, the inlets (3) are distributed across the substrate (6) and have a constant separation from the substrate (6), 
-supplying a flow comprising a precursor compound through the inlets (3) and into the reaction chamber (1) to thereby decompose the precursor compound and form a plurality of graphene layers on the substrate (6), 
wherein the inlets are cooled to less than 100°C (e.g. below 200°C by wafer pump 9), and the susceptor (5) is heated to a temperature of at least 50°C (e.g. 1110°C) in excess of a decomposition temperature of the precursor,
wherein the flow comprising the precursor compound comprises a source of an N-type dopant or a source of P-type dopant (e.g. boron, nitrogen).
Thomas teaches “the chosen species comprising (an/or where applicable dopant) precursor and the desired final graphene properties” (page 10, 2nd par.) but does not explicitly teach selectively counter-doping a portion of the graphene on the substrate with a dopant of an opposite type to the dopant present in the flow comprising the precursor compound.
Kim teaches selectively counter-doping a portion of the graphene on the substrate (SUB11) with a dopant of an opposite type to the dopant present in the flow comprising the precursor compound (Figs. 2C-D, [0104]).
As taught by Kim, one of ordinary skill in the art would utilize and modify the above teaching to obtain the step of selectively counter-doping a portion of the graphene on the substrate with a dopant of an opposite type to the dopant present in the flow comprising the precursor compound, because it aids in achieving graphene layer(s) that exhibits excellent electrical and physical properties. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kim in combination Thomas due to above reason.
Re claim 4, Thomas/Kim does not explicitly teach the counter-doping is performed by diffusion, ion-implantation, alloy doping, vapour phase epitaxy magnetic doping, neutron transmutation doping, or modulation doping, preferably wherein the counter-doping is performed by ion-implantation.
Kim does teach ion implantation as conventional method [0145].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kim to perform counter-doping by ion implantation, because it is a known and widely use technique in the art to implant a dopant. 
Re claim 10, Thomas teaches he N-type doping is provided by: (i) the inclusion of nitrogen gas in a flow comprising precursor compound (e.g. the precursor with a dilution gas such as nitrogen, page 22, last 2 pars.); (ii) the use of a nitrogen-containing precursor compound; and/or wherein the P-type doping is provided the use of a magnesium- or bromine-containing precursor compound.
Re claim 11, in combination cited above, Kim teaches the chemically-doped graphene transistor comprises a plurality of graphene layers and having a first doped region (GP13), separated from a second doped region (GP33) by a third doped region (GP23), wherein the first and second doped regions are of an opposite doping type (P type) to the third doped region (N type), and wherein each of the first, second and third doped regions each comprise a separate electrical contact (based on the formed transistor include source, drain and gate electrodes) (Figs. 4F & 15C, 17C).
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        5/26/22